DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zull (DE 10138726) in view of Foerg (U.S. 20100242252).
In re Claim 1, 9, 10, and 11, Zull teaches a band shaped fire-protection-collar element (16,16.1) for forming a fire- protection collar for closing through-passages in walls, ceilings and/or floors in the event of a fire, having at least one lining (36).  The lining is described as inflatable material/swelling bodies in the event of fire. (Paragraphs 0018, 0020) The lining is positioned or fits on an inner surface of a fireproof sheath (24) being made of metal/aluminum foil which is a flexible metal foil.  The sheath forms an outer side of the fire-protection collar with an outer surface of the sheath opposite the lining forming the outer side of the fire-protection collar.  (Figures 1,2)
Zull does not teach that the foil is a flexible metal foil and has a thickness of 10 pm to 100 µm or 30 – 80µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a foil thickness in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This range is characteristic of typical foils.  It would allow for the foil to be flexible easing the formation of the collar/ring.
As was noted, Zull teaches that the band shaped seal/fire protection collar with a lining is an inflatable material/swelling bodies in the event of fire.  This likely refers to an intumescent material, however, should the applicant dispute it, Foerg teaches a band shaped fire-protection-collar (11) with an intumescent material (12).  Intumescent materials are non-prefoamed materials. (Figures 1,2)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilized the intumescent material taught by Foerg in the collar taught by Zull due to its fire-resistant properties.
In re Claim 2, Zull has been previously discussed.  Figure 1 of Zull teaches that the lining material (36) projects above that annular sheath (24)
  In re Claim 7, Zull teaches that the edge of the sheath (24) extending along the longitudinal direction (40) is accommodated in a surface flush manner with the outer facing edge of lining material (36).  (Figure 1)
In re Claim 8, Zull has been previously discussed but does not specifically teach that the sheath (24) has a bi-metallic foil.  It would have been obvious to one having ordinary skill in the art to use a bimetallic foil, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Bi metallic foils are flexible and durable materials.
In re Claim 12 and 20, Zull has been previously discussed but does not specifically teach a thickness of 3 – 7 mm or 3.5-6 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a collar band thickness in these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This thickness will allow the band to be flexible enough to form the collar around the pipe.
In re Claims 13, 14, and 21, Zull modified by Foerg has been previously discussed.  Foerg teaches four holders (22), preferably three holders, by which a fire-protection collar formed for closing through-passages in walls, ceilings and/or floors in the event of a fire is fastened on a structural part, each of the holders has, a portion (23) for fastening the holder on a structural part, in particular a wall, ceiling and/or floor of a room, and a portion (26) with means (27,28) for anchoring and/or fixing the holder on the fire-protection-collar element.  The means (27,28) for anchoring and/or fixing the holders on the fire-protection-collar element are lugs which are capable of being bent around the side peripheries of the fire-protection-collar element or are capable of being bent into the fire-protection-collar element. (Figures 1-4)
In re Claims 15, Zull modified by Foerg has been previously discussed.  Foerg teaches that the holder (22) can accommodate multiple layers of the fire protection collar band (12).  (Figures 1-2)
Claims 1, 6, 8-15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foerg (U.S. 20100242252).
In re Claim 1, 9, 10, and 11, Foerg teaches a band shaped fire-protection-collar element (12,13) for forming a fire- protection collar (11) for closing through-passages in walls, ceilings and/or floors in the event of a fire, having at least one lining (12) made from an intumescent material.  Intumescent materials are non-prefoamed materials. The lining is positioned or fits on an inner surface of a fireproof sheath (13).  While paragraph 0010 describes this as a fabric material, paragraph 0011teaches that the material positioned or fitted on the intumescent material can be fabric or a metal foil which would be flexible.  The sheath forms an outer side of the fire-protection collar with an outer surface of the sheath opposite the lining forming the outer side of the fire-protection collar.  (Figures 1,2)
Foerg does not teach that the foil is a flexible metal foil and has a thickness of 10 pm to 100 µm or 30 – 80µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a foil thickness in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This range is characteristic of typical foils.  It would allow for the foil to be flexible easing the formation of the collar/ring.
In re Claim 6, the modified Foerg has bee previously discussed.  As was stated, paragraphs (0011, 0020) do not disclose that the sheath (13) and the lining (12) are connected using adhesive.  Therefore, it can be considered as adhesive free.  In addition, integral can refer to multiple parts that are combined to form a single whole.  Therefore, the sheath and lining are integral.
In re Claim 8, the modified Foerg has been previously discussed but does not specifically teach that the sheath (24) has a bi-metallic foil.  It would have been obvious to one having ordinary skill in the art to use a bimetallic foil, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Bi metallic foils are flexible and durable materials.
In re Claim 12 and 20, the modified Foerg has been previously discussed but does not specifically teach a thickness of 3 – 7 mm or 3.5-6 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a collar band thickness in these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This thickness will allow the band to be flexible enough to form the collar around the pipe.
In re Claims 13, 14, and 21, the modified Foerg has been previously discussed.  Foerg teaches four holders (22), preferably three holders, by which a fire-protection collar formed for closing through-passages in walls, ceilings and/or floors in the event of a fire is fastened on a structural part, each of the holders has, a portion (23) for fastening the holder on a structural part, in particular a wall, ceiling and/or floor of a room, and a portion (26) with means (27,28) for anchoring and/or fixing the holder on the fire-protection-collar element.  The means (27,28) for anchoring and/or fixing the holders on the fire-protection-collar element are lugs which are capable of being bent around the side peripheries of the fire-protection-collar element or are capable of being bent into the fire-protection-collar element. (Figures 1-4)
In re Claims 15, the modified Foerg has been previously discussed.  Foerg teaches that the holder (22) can accommodate multiple layers of the fire protection collar band (12).  (Figures 1-2)


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or adequately suggest an anchor platform with the combination of characteristics specified in the independent claim. Of particular note are the requirement that the lining is up to 10% wider than the sheath. In the prior art, the sheath is typically wider and covers the lining. There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Response to Arguments
Applicant's arguments filed on 5/19/2022 with respect to the claims have been considered but are moot in view the amended claim language requiring a new ground(s) of rejection based on the Zull and Foerg references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633